Appeal by an employer and its insurance carrier from an award made by the Workmen’s Compensation Board to claimant for disability found to have been engendered by a heart attack. Claimant was employed in the *973capacity of a production manager, foreman and buyer. At times however he engaged in manual labor. On the occasion which is said to have precipitated the attack he carried cartons, weighing approximately 50 to 65 pounds, and helped lift wooden crates weighing about 200 pounds. He suffered from pains across his chest, and became tired and unable to work. He did not see a physician until the following day, and then his ailment was diagnosed as a heart condition — in the nature of a coronary infarction. Prior to this he had a dispute with his employer over an inventory which caused severe anxiety and tension. There is medical testimony to support a causal connection between claimant’s heart attack and the combination of his emotional condition and physical effort. Its weight is for the board to evaluate (Matter of Sehechter v. State Ins. Fund, 6 if Y 2d 506). The fact that claimant did not report an accident to his physician or the authorities at the hospital does not bar the claim. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.